                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DEVERE ANDRE HALL, SR.
              Plaintiff,                                  CIVIL ACTION

               v.

PHILADELPHIA HOUSING
AUTHORITY et al.,                                         No. 17-5753
                  Defendants.

                                          ORDER

       AND NOW, this 5th day of April, 2019, upon consideration of the Defendants' Motion for

Summary Judgment (Doc. No. 19), Plaintiff Devere Andre Hall's Motion to Amend (Doc. No.

20), the Defendants' response thereto (Doc. No. 23), Plaintiff Devere Andre Hall's Motion to

Appoint Counsel (Doc. No. 21), Plaintiff Devere Andre Hall's Motion for Summary/Default

Judgment (Doc. No. 22), and the Defendants' response thereto (Doc. No. 24), it is ORDERED

that, as outlined in the Court's April 5, 2019 memorandum opinion:

   1. the Motion for Summary Judgment (Doc. No. 19) is GRANTED;

   2. Plaintiff Devere Andre Hall's Motion to Amend (Doc. No. 20) is DENIED;

   3. Plaintiff Devere Andre Hall's Motion to Appoint Counsel (Doc. No. 21) is DENIED;

   4. Plaintiff Devere Andre Hall's Motion for Summary/Default Judgment (Doc. No. 22) is

       DENIED; and

   5. The case is DISMISSED. The Clerk of Court shall mark this case closed for all purposes,

       including statistics.




                                                   UNITED STATES DISTRICT JUDGE
